Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 17, 1974, disqualifying claimant from receiving benefits effective May 13, 1974 on the ground she was unavailable for employment. The board found that claimant was not actively seeking employment and, therefore, not entitled *780to benefits. Whether claimant made a sincere effort to find employment was a question of fact for the board to determine. Since the board’s determination is supported by substantial evidence, we should not disturb it. Decision affirmed, without costs. Herlihy, P. J., Greenblott, Sweeney, Kane and Main, JJ., concur.